UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1039



JENNY FAJARDO-BANIA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States of America,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-304-747)


Submitted:   November 30, 2006            Decided:   January 22, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia; Paul Shearman Allen,
PAUL SHEARMAN ALLEN & ASSOCIATES, Washington, D.C., for Petitioner.
Peter D. Keisler, Assistant Attorney General, James E. Grimes,
Senior Litigation Counsel, Sarah Maloney, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jenny   Fajardo-Bania,   a     native   and   citizen   of   the

Philippines, petitions for review of a decision of the Board of

Immigration     Appeals   (Board)     affirming      without    opinion   the

immigration judge’s decision finding her deportable as charged,

denying her waivers of inadmissibility, and denying adjustment of

status under 8 U.S.C. § 1255(i) (2000). Because the Board affirmed

under its streamlined process, see 8 C.F.R. § 1003.1(e)(4) (2006),

the immigration judge’s decision is the final agency determination.

See Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

             The federal immigration statutes clearly state that “[a]

court may review a final order of removal only if . . . the alien

has exhausted all administrative remedies available to the alien as

of right.”    8 U.S.C.A. § 1252(d)(1) (West 2005).         When Congress has

statutorily mandated exhaustion, that requirement must be enforced.

Kurfees v. INS, 275 F.3d 332, 336 (4th Cir. 2001).             This court has

held that it lacks jurisdiction to consider an argument not made

before the Board. Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359

n.2 (4th Cir. 2006) (citing Asika v. Ashcroft, 362 F.3d 264, 267

n.3 (4th Cir. 2004)).     Our review of the briefs and administrative

record demonstrates that Fajardo-Bania failed to exhaust all but

one of her claims on appeal by failing to argue them to the Board.

Accordingly, we are without jurisdiction to review all her claims

with the following exception.


                                    - 2 -
             Fajardo-Bania did argue to the Board that the immigration

judge erred in finding her ineligible for an I-212 waiver, which

allows    readmission    to     the    United    States    after   deportation.

Therefore, we have jurisdiction to review this claim.                  However, we

conclude the immigration judge was correct in its statement that a

nunc pro tunc I-212 waiver of an immigrant’s failure to apply for

admission can be granted only if such a waiver will cure the only

ground for inadmissibility.           Matter of Garcia-Linares, 21 I. & N.

Dec. 254, 257-58 (B.I.A. 1996).          Here, even if she received such a

waiver,      Fajardo-Bania        would         remain     deportable         under

§ 1182(a)(6)(C)(i), (ii).        See Matter of Balderas, 20 I. & N. Dec.

389,   391   (B.I.A.    1991)    (holding      that   I-212    waiver    does   not

eliminate or pardon convictions). Therefore, she is entitled to no

relief on this claim.

             Accordingly, we deny Fajardo-Bania’s petition for review.

We   dispense   with    oral    argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                       - 3 -